DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer 
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,425,386 has been reviewed and is approved on 03/03/2021. The terminal disclaimer has been recorded. 

Response to Amendment
The Amendment filed on 05/18/2021 has been entered. 
The rejection of claims 18-20 under 35 U.S.C 101 is withdrawal in view of amendment. 
Claims 1-2, 11-12 and 18 are amended.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowable over prior art for the following reasons:
Independent claims 1, 11 and 18 repeat a substantial portion of the allowable subject matter of their parent cases Applicant No. 15/591,358, now U.S. Patent No. 10,425,386.  The claims each recite elements of “receiving at a web server a request for the resource from a user via a web browser, the request comprising a Uniform Resource Locator (URL) associated with the resource and an identity of a tenant corresponding to the user; determining an access policy for authenticating the user that is associated with the resource, the determining the access policy determining whether access to the resource by the user is allowed and a method of access that is used to gain access to the resource; and authenticating the user based on the determined access policy” These features, in combination with the other limitations in the claim(s), are not anticipated by, nor made obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meng LI/
Examiner, Art Unit 2437